SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

775
CAF 14-01815
PRESENT: SCUDDER, P.J., SMITH, SCONIERS, VALENTINO, AND DEJOSEPH, JJ.


IN THE MATTER OF ANNABELLA B.C.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,
PETITIONER-RESPONDENT;
                                                  MEMORANDUM AND ORDER
SANDRA L.C., RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


ALAN BIRNHOLZ, EAST AMHERST, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

DAVID E. BLACKLEY, ATTORNEY FOR THE CHILD, LOCKPORT.


     Appeal from an order of the Family Court, Erie County (Lisa Bloch
Rodwin, J.), entered September 24, 2014 in a proceeding pursuant to
Family Court Act article 10. The order settled the record on appeal.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Matter of Annabella B.C. ([appeal No. 1]
___ AD3d ___ [June 12, 2015]).




Entered:    June 12, 2015                       Frances E. Cafarell
                                                Clerk of the Court